DETAILED ACTION
Remarks
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
An examination of this application reveals that applicant is unfamiliar with patent prosecution procedure. While an applicant may prosecute the application (except that a juristic entity must be represented by a patent practitioner, 37 CFR 1.31), lack of skill in this field usually acts as a liability in affording the maximum protection for the invention disclosed. Applicant is advised to secure the services of a registered patent attorney or agent to prosecute the application, since the value of a patent is largely dependent upon skilled preparation and prosecution. The Office cannot aid in selecting an attorney or agent.
A listing of registered patent attorneys and agents is available at https://oedci.uspto.gov/OEDCI/.  Applicants may also obtain a list of registered patent attorneys and agents located in their area by writing to the Mail Stop OED, Director of the U.S. Patent and Trademark Office, P.O. Box 1450, Alexandria, VA 22313-1450.
Additional resources that are available are the Inventor Assistance Center and the Pro se Assistance program.
1) Inventor Assistance Center at https://www.uspto.gov/learning-and-resources/support-centers/inventors-assistance-center-iac
Hours:       Monday – Friday, 8:30 a.m. to 8 p.m. ET, except federal holidays
Toll-free number:   800-PTO-9199 (800-786-9199)

2) Pro se Assistance program at  https://www.uspto.gov/patents-getting-started/using-legal-services/pro-se-assistance-program
Email: innovationdevelopment@uspto.gov
Toll free phone number: 1-866-767-3848

Election/Restriction
This application contains claims directed to the following patentably distinct species 
Species 1 (Claims 1-8) directed to a method of facilitating advanced traffic management involving sensing vehicles and pedestrians and being able to detect a malfunction and notify an operator of the malfunction. 
Species 2 (Claims 9-15) directed to a method of advanced detection notification for vehicles
Species 3 (Claims 16-20) directed to a method of facilitating advanced traffic management involving a user using a mobile device to request to activate a pedestrian movement control and an operator honoring the request. 
The species are independent or distinct as they relate to different embodiments as disclosed in Paragraphs 0032 and 0040. Species 1 is related to detecting traffic conditions and transmitting any determinations of malfunctions to an operator. Claim 1 of Species 1 discloses detection inputs and alarms processed by a traffic signal controller. Species 2 and 3 make no mention of a controller processing detection inputs and alarms. Species 2 is related to detecting incoming vehicles to a traffic signal and controlling the traffic signal accordingly. Claim 9 of Species 2 discloses the use of GPS to find a location of a vehicle and a computer that receives the location information of the vehicle and determines if a request for a green light is necessary. Species 1 and 3 make no mention of locating a vehicle and using a computer to request for a green light. Species 3 is related to the traffic panel receiving requests from a mobile device near the traffic panel. Claim 16 of Species 3 discloses receiving a request from a mobile device to activate pedestrian movement control and transmitting that request to a cloud-based platform. Species 1 and 2 make no mention of a mobile device requesting pedestrian movement control and having that request be sent to a cloud-based platform. Each of these species are describing a distinct method that can be done using a traffic signal cabinet and each of the species discloses different limitations that do not overlap in scope. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. 

⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art in view of their different classification
⦁	the species or groupings of patentably indistinct species have acquired a separate status in the art due to their recognized divergent subject matter
⦁	the species or groupings of patentably indistinct species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875.  The examiner can normally be reached on Monday-Thursday: 8 am-4 pm est, Every Other Friday- 8 am-4 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/E.S./Examiner, Art Unit 3666                                        
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666